Citation Nr: 1509776	
Decision Date: 03/09/15    Archive Date: 03/17/15

DOCKET NO.  10-34 022	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  Entitlement to an initial rating greater than 30 percent prior to April 1, 2014 for service-connected posttraumatic stress disorder (PTSD).

2.  Entitlement to an initial rating greater than 50 percent for the period since April 1, 2014 for service-connected PTSD.

3.  Entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

James A. DeFrank, Counsel


INTRODUCTION

The Veteran served on active duty from June 1957 to January 1978. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina, which granted service connection for PTSD at a 30 percent disability evaluation, effective April 27, 2009 and denied entitlement to a TDIU. 

In March 2011, the Veteran testified before the undersigned Acting Veterans Law in a videoconference hearing.  A transcript of this proceeding has been associated with the claims folder.

In February 2014, the Board remanded these issues for additional development.

In October 2014, a rating decision increased the Veteran's evaluation for PTSD to 50 percent, effective April 1, 2014, the date of the most recent VA medical examination.  The Board notes that since the increase to 50 percent did not constitute a full grant of the benefits sought, the issue of entitlement to an initial rating in excess of 50 percent for the period since April 1, 2014 remains in appellate status.  AB v. Brown, 6 Vet. App. 35, 39 (1993).

The Board notes that there is an electronic claims file associated with the Veteran's claim, which contains relevant evidence that will be considered by the Board in this appeal.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a) (2) (West 2014).

The issue of entitlement to a TDIU is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  Throughout the course of the appeal, the Veteran's service-connected PTSD symptoms are indicative of reduced reliability and productivity.

2.  Neither occupational and social impairment with deficiencies in most areas nor total occupational and social impairment is shown as a result of the Veteran's PTSD.


CONCLUSIONS OF LAW

1.  The criteria for an initial evaluation of 50 percent for PTSD are met from April 27, 2009.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 4.7, 4.130, Diagnostic Code 9411 (2014).

2.  The criteria for an initial evaluation in excess of 50 percent for PTSD have not been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.71a, Diagnostic Code 9411 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

VA's duties to notify and assist claimants in substantiating a claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014) and 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).  See also 73 Fed. Reg. 23,353-23,356 (April 30, 2008) (concerning revisions to 38 C.F.R. § 3.159).  

The RO provided notice to the Veteran in a May 2009 letter, prior to the date of the issuance of the appealed May 2010 rating decision.  This letter explained what information and evidence was needed to substantiate a claim for service connection, as well as what information and evidence must be submitted by the Veteran, and what information and evidence would be obtained by VA.  The letter also provided the Veteran with information pertaining to the assignment of disability ratings and effective dates, as well as the type of evidence that impacts those determinations.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

Furthermore, for initial rating claims or claims for an earlier effective date, where, as here, service connection has been granted for PTSD and the initial rating and effective date have been assigned, the claim of service connection has been more than substantiated, as it has been proven, thereby rendering 38 U.S.C.A. § 5103(a) notice no longer required because the purpose that the notice was intended to serve has been fulfilled.  Once a claim for service connection has been substantiated, the filing of a notice of disagreement (NOD) with the rating or the effective date of the disability does not trigger additional 38 U.S.C.A. § 5103(a) notice.  See Dingess v. Nicholson, 19 Vet. App. 473, 490-491; Dunlap v. Nicholson, 21 Vet. App. 112 (2007).

VA has done everything reasonably possible to assist the Veteran with respect to his claim for benefits in accordance with 38 U.S.C.A. § 5103A (West 2014) and 38 C.F.R. § 3.159(c) (2014).  Service treatment records have been associated with the claims file.  All identified and available treatment records have been secured. 

As the Board will discuss in detail in the analysis below, the Veteran was provided with VA examinations in May 2010 and April 2014.  The reports of these examinations reflect that the examiners reviewed the Veteran's past medical history, recorded his current complaints, conducted appropriate evaluations of the Veteran, and rendered appropriate diagnoses and opinions consistent with the remainder of the evidence of record.  Thus, the Board finds that the May 2010 and April 2014 VA examination reports are adequate for purposes of rendering a decision in the instant appeal.  See 38 C.F.R. § 4.2 (2012); see also Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  Neither the Veteran nor his representative has contended otherwise.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion has been met.  38 C.F.R. § 3.159(c) (4) (2014); Barr, 21 Vet. App. at 312.

Also of record and considered in connection with the appeal are the various written statements provided by the Veteran and by the Veteran's representative on his behalf as well as the Veteran's hearing testimony.  The Board finds that no additional RO action to further develop the record on the claims is warranted.

Lastly, as noted above, VA afforded the Veteran a hearing on appeal in March 2011.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the Court held that 38 C.F.R. § 3.103(c) (2) requires that the VLJ who conducts a hearing fulfill two duties to comply with the above the regulation: (1) explain the issues and (2) suggest the submission of evidence that may have been overlooked.  Here, during the Board hearing, the Acting Veterans Law Judge (AVLJ) identified the issues on appeal, asked questions and elicited testimony in order to substantiate the claims, and accepted testimony.  The AVLJ inquired as to the existence of outstanding medical evidence.  The Veteran was assisted at the hearing by his representative.  The hearing focused on the elements necessary to substantiate the claims.  Thus, there was substantial compliance with the duties set forth in 38 C.F.R. § 3.103(c) (2).

Overall, there is no evidence of any VA error in notifying or assisting the Veteran that reasonably affects the fairness of this adjudication. 
 
When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107(b).

The Board has reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the Veteran or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000). 

Higher Initial Rating Laws and Regulations

The Board must assess the credibility and weight of all evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.  When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claims or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claims, in which case, the claims are denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 

Disability evaluations are determined by evaluating the extent to which a Veteran's service-connected disability adversely affects his or her ability to function under the ordinary conditions of daily life, including employment, by comparing his or her symptomatology with the criteria set forth in the Schedule for Rating Disabilities.  The percentage ratings represent as far as can practicably be determined the average impairment in earning capacity resulting from such diseases and injuries and the residual conditions in civilian occupations.  Generally, the degree of disabilities specified are considered adequate to compensate for considerable loss of working time from exacerbation or illness proportionate to the severity of the several grades of disability.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.1 (2014).  Separate diagnostic codes identify the various disabilities and the criteria for specific ratings.  If two disability evaluations are potentially applicable, the higher evaluation will be assigned to the disability picture that more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2014).  Any reasonable doubt regarding the degree of disability will be resolved in favor of the Veteran.  38 C.F.R. § 4.3 (2014). 

The Veteran's entire history is reviewed when making a disability determination.  See 38 C.F.R. § 4.1 (2014).  Where service connection has already been established, and increase in the disability rating is at issue, it is the present level of the disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55 (1994).  However, in Fenderson v. West, 12 Vet. App. 119 (1999), it was held that evidence to be considered in the appeal of an initial assignment of a disability rating was not limited to that reflecting the then current severity of the disorder.  The Court also discussed the concept of the "staging" of ratings, finding that, in cases where an initially assigned disability evaluation has been disagreed with, it was possible for a veteran to be awarded separate percentage evaluations for separate periods based on the facts found during the appeal period.  See also Hart v. Mansfield, 21 Vet. App. 505 (2008).

The evaluation of the same disability under various diagnoses, known as pyramiding, is generally to be avoided.  38 C.F.R. § 4.14 (2014).  The critical element in permitting the assignment of several ratings under various diagnostic codes is that none of the symptomatology for any one of the disabilities is duplicative or overlapping with the symptomatology of the other disability.  See Esteban v. Brown, 6 Vet. App. 259, 261- 62 (1994).

Where there is a question as to which of two ratings shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. §4.7 (2014).

In this case, the Veteran is competent to testify on factual matters of which he has first-hand knowledge.  Washington v. Nicholson, 19 Vet. App. 362 (2005).  He is also competent to report symptoms of knee pain.  Layno v. Brown, 6 Vet. App. 465, 469-71 (1994).  The Veteran is competent to describe his symptoms and their effects on employment or daily activities.  His statements have been consistent with the medical evidence of record, and are probative for resolving the matters on appeal.

The Board will consider not only the criteria of the currently assigned diagnostic codes, but also the criteria of other potentially applicable diagnostic codes.

In this case, the Veteran is currently assigned a 30 percent disability rating, effective April 27, 2009 and a 50 percent disability rating, effective April 1, 2014 for PTSD under 38 C.F.R. § 4.130, Diagnostic Code 9411.

The Board notes that psychiatric disabilities other than eating disorders are rated pursuant to the criteria for General Rating Formula.  See 38 C.F.R. § 4.130. 

Under the general rating formula for mental disorders, a rating of 30 percent is assigned when the Veteran exhibits occupational and social impairment with occasional decreases in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, or mild memory loss (such as forgetting names, directions, recent events).

A 50 percent rating requires occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; and difficulty in establishing and maintaining effective work and social relationships.

A 70 percent rating requires occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affected the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); and inability to establish and maintain effective relationships.

A 100 percent rating is assigned when there is total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  Id. 

The Board notes that in accordance with the general rating formula, a maximum 100 percent rating is applicable if the manifestations of the service-connected psychiatric disorder result in total occupational and social impairment.  Although the rating formula lists specific symptoms that are indicative of total impairment, the Court has held that the symptoms listed in the rating formula are only examples, and that evidence of those specific symptoms is not required to show that the veteran is totally disabled.  In rating a mental disability, VA is required to consider all symptoms that affect her social and occupational functioning, and not limit consideration to those symptoms listed in the rating formula.  See Mauerhan v. Principi, 16 Vet. App. 436, 442 (2002).  In other words, the primary consideration is whether the manifestations of the service-connected psychiatric disorder result in total social and occupational impairment, regardless of whether the Veteran demonstrates the symptoms listed in the rating formula.

When evaluating the level of disability from a mental disorder, the rating agency will consider the extent of social impairment, but shall not assign an evaluation solely on the basis of social impairment.  38 C.F.R. § 4.126 (2014).

One factor for consideration is the Global Assessment of Functioning (GAF) score, which is a scale reflecting the "psychological, social, and occupational functioning in a hypothetical continuum of mental health-illness."  Carpenter v. Brown, 8 Vet. App. 240, 242 (1995) (citing Diagnostic and Statistical Manual of Mental Disorders, Fourth Edition (DSM-IV)).  According to the DSM-IV, GAF scores ranging between 61 to 70 reflect some mild symptoms [e.g., depressed mood and mild insomnia] or some difficulty in social, occupational, or school functioning [e.g., occasional truancy, or theft within the household], but generally functioning pretty well, and has some meaningful interpersonal relationships.  GAF scores ranging from 51 to 60 reflect more moderate symptoms [e.g., flat affect and circumstantial speech, occasional panic attacks] or moderate difficulty in social, occupational, or school functioning [e.g., few friends, conflicts with peers or co- workers].  Scores ranging from 41 to 50 reflect serious symptoms [e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting] or any serious impairment in social, occupational or school functioning [e.g., no friends, unable to keep a job].  Scores ranging from 31 to 40 reflect some impairment in reality testing or communication [e.g., speech is at times illogical, obscure, or irrelevant] or major impairment in several areas, such as work or school, family relations, judgment, thinking, or mood [e.g., depressed man avoids friends, neglects family, and is unable to work; child frequently beats up other children, is defiant at home, and is failing at school]. 

While the rating schedule does indicate that the rating agency must be familiar with the DSM-IV, it does not assign disability percentages based solely on GAF scores.  See 38 C.F.R. § 4.130 (2014). 

In addition to PTSD, for which service connection has been established, the record shows an additional diagnosis of depression.

It is now well-settled that the Board is precluded from differentiating between symptomatology attributed to a nonservice-connected disability and a service-connected disability, in the absence of medical evidence which does so.  See Mittleider v. West, 11 Vet. App. 181, 182 (1998), citing Mitchem v. Brown, 9 Vet. App. 136, 140 (1996). 

The medical evidence in the instant case does not differentiate between the symptomatology associated with the Veteran's PTSD and that resulting from his nonservice-connected psychiatric disorders.  Accordingly, for the purposes of this decision, the Board will attribute all of the Veteran's psychiatric symptoms to his service-connected PTSD. 

Factual Background and Analysis

As noted above, in a May 2010 rating decision, the RO granted entitlement to service connection for PTSD at an initial 30 percent disability rating.  The RO assigned an effective date of April 27, 2009 which is the date of the Veteran's initial claim.  An October 2014 rating decision increased the Veteran's evaluation for PTSD to 50 percent, effective April 1, 2014, the date of the most recent VA medical examination.

A November 2006 VA mental health report from a VA social worker noted that the Veteran was clean.  He showed no cognitive impairment and was oriented times 3.  Both short and long term memory was intact.  He did not report homicidal or suicidal ideation.  His social behavior was within societal norms.  A GAF score of 55 was assigned.

A January 2008 VA mental health report from a VA social worker noted that the Veteran was clean and neat.  He was oriented times 3 and had no language or communication difficulty.  Both short and long term memory was intact.  He did not report homicidal or suicidal ideation.  His social behavior was within societal norms.  A GAF score of 50 was assigned.

A January 2008 VA mental health report from a VA social worker assigned a GAF score of 45.

A December 2008 treatment note from a VA social worker reported that the Veteran had PTSD and suicidal thoughts.  He had thoughts of killing himself since the 1980's.  He slept up to 6 hours a night and woke up 2 to 5 times during the 6 hours.  He reported violent dreams nightly.  Even though he had these suicidal thoughts, he noted that he could not follow through as he knows that it would devastate his family.  It was noted that his oldest son was killed in a training mission in Korea in 1986 and the Veteran had never really grieved for his son. A GAF score of 49 was assigned.

An April 2009 VA treatment note provided a GAF score of 55.  The Veteran denied suicidal thoughts.

An April 2010 VA treatment note provided a GAF score of 60.  A suicide risk screen was negative.

The Veteran underwent a VA examination in May 2010.  The Veteran was receiving medication management as well as counseling for his PTSD.  He reported problems with sleep as he got about 4 to 5 hours of sleep a night with problems initiating and maintaining sleep.  He reported having nightmares every other night and he had night sweats about once a week.  He reported intrusive thoughts daily thoughts as well as experiencing flashbacks.  He had difficulty with hypervigilance, exaggerated startle response, difficulty with loud noises and difficulty being in crowds.  He reported problems with anger and irritability which had improved with his treatment.  About 6 or 7 times a month, he would get depressed when he was angry.  He also indicated that he had decreased energy.  He had a generally adequate appetite and stable weight.  He stated that he felt hopeless at times but denied suicidal and homicidal ideation.  He reported having one close friend outside family and he experienced decreased socialization.  He noted having problems with anxiety and also avoided things that reminded him of Vietnam.  He used to work in the Department of Corrections but retired.  He noted having some difficulties following directions.  He was fairly isolated on the job.  He had never been hospitalized for psychiatric problems and reported mild remission of his symptoms due to treatment.  He lived with his wife of 50 years and had 2 living sons.  He reported only 1 close friend outside of the family.  He volunteered at the VA and was a driver once a week.  He was also in the Marine Corps League and went to meetings.  He indicated that he was adequately able to drive, manage his finances and take care of his hygiene.  

On examination, the Veteran was alert and oriented to person, place, date and time.  
His thought process was linear and his history was adequate.  His affect was mildly blunted.  Insight was demonstrated.  Spontaneous speech was fluent.  Attention and memory were generally within normal limits for age.  He did not report any overt symptoms of psychosis and denied any history of suicide attempts.  He denied current suicidal and homicidal ideation.  The diagnosis was PTSD.  A GAF score of 56 was assigned.  The examiner noted that the Veteran was presenting with moderate impairment in functioning due to symptoms of PTSD with moderate impairment in social and occupational functioning.  The Veteran was generally able to complete his activities of daily living.   

A June 2011 VA treatment note indicated that the Veteran had chronic PTSD that was moderate in severity.  A GAF score of 55 was assigned.

A November 2011 VA treatment note indicated that the Veteran had chronic PTSD and recurrent major depressive disorder that was moderate in severity.  A GAF score of 64 was assigned.

A June 2013 VA treatment note indicated that the Veteran had chronic PTSD and recurrent major depressive disorder that was moderate in severity.  A GAF score of 64 was assigned.

A September 2013 VA treatment note indicated that the Veteran had chronic PTSD that was moderate in severity.  A GAF score of 58 was assigned.

Per the February 2014 Board instructions, the Veteran underwent a VA examination in April 2014.  The examiner indicated that the Veteran's level of occupational and social impairment with regard to all of the mental diagnoses was best summarized as occupational and social impairment with reduced reliability and productivity.  The examiner noted that the Veteran was hospitalized once for mental health and was currently in treatment for PTSD through the VA.  He had difficulty with his sleeping pattern as he had nightmares, flashbacks and night sweats.  He averaged 8 hours of sleep within 24 hours.  He had intrusive thoughts, hypervigilance, exaggerated startle, anxiety, felt pressured, felt detached and had difficulty relating to others.  He reported having no close friends in South Carolina.  He reported having mood swings and anger problems.  He also reported problems with concentration and memory.  He reported periods of depressed mood and decreased energy and motivation.  He felt hopeless at times but denied any suicidal or homicidal ideation.  The examiner indicated that depressed mood, anxiety, chronic sleep impairment, mild memory loss, disturbances of mood or motivation, and difficulty establishing and maintaining effective work and social relationships were all symptoms that applied to his PTSD diagnosis.  The Veteran was alert and oriented and cooperative with the examination.  His mood was mildly depressed and his affect was mildly constricted.  His speech was fluent.  His mental status was within normal limits.  The examiner concluded that the Veteran presented with a mild increase in severity of PTSD which caused occupational and social impairment with reduced reliability and productivity.  The PTSD however did not render the Veteran unable to secure or maintain substantially gainful employment.

Based on the reported symptomatology of the Veteran's psychiatric symptoms, the Board finds that when affording the Veteran the benefit of the doubt, that an initial 50 percent rating is warranted from April 27, 2009, the initial date of service connection.

The Veteran's PTSD symptoms were manifested by sleep disturbance, nightmares, intrusive thoughts, flashbacks, social isolation, irritability with outbursts of anger, hypervigilance, increased startle response, decreased energy and anxiousness.  

Additionally, the May 2010 VA examiner assigned a GAF score of 56 while noting that the Veteran was presenting with moderate impairment in functioning due to symptoms of PTSD with moderate impairment in social and occupational functioning.  As noted above, a GAF score of 56 indicates moderate symptoms and moderate difficulty in social, occupational, or school functioning.  

Accordingly, the Board finds that an initial 50 percent rating is warranted from the Veteran's effective date of service connection as the Veteran's PTSD was indicative of reduced reliability and productivity from April 27, 2009.

However, the Board finds that the preponderance of the evidence is against an initial evaluation in excess of 50 percent for PTSD.  

In this regard, the evidentiary record was negative for ideation with intent, speech which was intermittently illogical, obscure or irrelevant, near-continuous panic or depression affecting him ability to function independently or spatial disorientation.

Moreover, the rating criteria for a 70 percent evaluation require that a claimant be unable to establish or maintain social relationships.  The Veteran's social impairment more closely contemplates the currently assigned 50 percent evaluation as the May 2010 VA examiner noted that the Veteran lived with his wife of 50 years and had 1 close friend outside of the family.  The Veteran also volunteered at the VA as a driver once a week and was in the Marine Corps League.

The Veteran's judgment and thinking had also consistently been found to be intact and unimpaired and there was no evidence of delusions or impaired thought processes.  There was also no evidence of delusions or paranoia.  

The Board notes that at a December 2008 VA mental health treatment note indicated that the Veteran had suicidal thoughts.  However, it was noted that he could not follow through as he knew that it would devastate his family.  Additionally, subsequent VA treatment records and VA examinations consistently found no suicidal or homicidal ideation.

Additionally, the Veteran's GAF scores ranging from 52 to 60 generally reflect moderate symptoms.

The Board notes that GAF scores of 45 and 49 were previously assigned which are indicative of more serious symptoms.  However, the Board notes that both the May 2010 and April 2014 VA examiners specifically described the Veteran's PTSD symptoms as being moderate in severity.  Additionally, the Board notes that GAF scores are only one indication of the severity of a given service-connected mental disorder.  38 C.F.R. § 4.130, Diagnostic Code 9411; see also Carpenter, supra.  

The May 2010 VA examiner also specifically determined that the Veteran attended to his activities of daily living independently and without difficulty.  Additionally, at no point did the May 2010 or April 2014 VA examiners or any other examiner or treating physician find that the Veteran's PTSD caused occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, as is required for the assignment of a 70 percent rating; or cause total occupational and social impairment, as is required for the assignment of a 100 percent rating.  The April 2014 VA examiner also noted that the Veteran's level of occupational and social impairment with regard to all of the mental diagnoses was best summarized as occupational and social impairment with reduced reliability and productivity.  These descriptions actually correspond squarely with the schedular requirements for the assignment of a 50 percent disability rating.  

The Veteran did not have deficiencies in most of the areas in the criteria for a 70 percent rating nor had he been shown to have most of the symptoms listed as examples in the criteria.  As the criteria for the next higher (70 percent) rating for a psychiatric disorder have not been met, it logically follows that criteria for an even higher rating (100 percent) have not been met.  

There is no showing that the Veteran had gross impairment of thought processes or communication, persistent delusions, exhibited grossly inappropriate behavior; persistent danger of hurting herself or others, intermittent inability to perform activities of daily living as a result of her psychiatric symptoms, or disorientation to time or place.  Thus, the Board finds that the preponderance of the evidence is against the claim as the Veteran's symptoms more closely approximated the criteria for an initial 50 percent disability rating.   

While the Veteran is competent to report that his disability is worse than presently evaluated, whether a disability has worsened sufficiently to meet the schedular criteria for the assignment of a higher evaluation is a factual determination by the Board based on the Veteran's complaints coupled with the medical evidence.  Although the Veteran believes he meets the criteria for a higher disability rating, his complaints and the medical findings do not meet the schedular requirements for an evaluation in excess of 50 percent, as explained and discussed above.

As the preponderance of the evidence is against the claim for an increased rating, the benefit-of-the-doubt rule does not apply, and the claim for an initial rating in excess of 50 percent must be denied.  38 U.S.C.A. § 5107(b) (West 2014); Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 

Under Thun v. Peake, 22 Vet App 111 (2008), there is a three- step inquiry for determining whether a Veteran is entitled to an extraschedular rating.  First, the Board must first determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the Veteran's level of disability and symptomatology and is found inadequate, the Board must determine whether the Veteran's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a Veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extraschedular rating.

With respect to the first prong of Thun, the evidence in this case does not show such an exceptional disability picture that the available schedular evaluation for the Veteran's service-connected PTSD disability is inadequate.  A comparison between the level of severity and symptomatology of the Veteran's PTSD disability with the established criteria shows that the rating criteria reasonably describe the Veteran's disability levels and symptomatology for the service-connected PTSD.  There is no evidence in the medical records of an exceptional or unusual clinical picture.  The Board, therefore, has determined that referral of this case for extra-schedular consideration pursuant to 38 C.F.R. 3.321(b) (1) is not warranted.


ORDER

Entitlement to an initial rating of 50 percent for PTSD, for the period from April 27, 2009 is granted, subject to the laws and regulations governing the payment of monetary benefits. 

Entitlement to an initial rating in excess of 50 percent for PTSD is denied.


REMAND

Following a review of the Veteran's claims file, the Board finds that further development is required prior to the adjudication of the claim for entitlement to a TDIU.

In this case, the Veteran filed a claim for a TDIU in April 2009.  He contends that he is unemployable as a result of his many service-connected disabilities.  

The Veteran is currently service-connected for diabetic neuropathy at a 30 percent disability evaluation from July 14, 2004 and a 60 percent disability evaluation, effective February 18, 2014; for PTSD at a 50 percent disability rating from April 27, 2009; for diabetes mellitus type II at a 20 percent disability rating, effective February 6, 2011; for diabetic neuropathy of the right upper extremity at a 20 percent disability rating, effective July 14, 2004; for diabetic neuropathy of the left upper extremity at a 20 percent disability rating, effective July 14, 2004; for diabetic neuropathy of the left lower extremity at a 10 percent disability rating from July 14, 2004 and a 20 percent disability evaluation, effective April 27, 2009; for diabetic neuropathy of the right lower extremity at a 10 percent disability rating from July 14, 2004 and a 20 percent disability evaluation, effective April 27, 2009; for cataracts at a 10 percent disability evaluation, effective December 15, 2004; for hypertension at a 10 percent disability evaluation from January 29, 1978 to July 14, 2004 and again at a 10 percent evaluation, effective February 18, 2014; for tinnitus at a 10 percent disability evaluation, effective March 3, 2014; for diabetic neuropathy of the left lower extremity associated with the femoral nerve at a 10 percent disability rating, effective March 3, 2014; for diabetic neuropathy of the right lower extremity associated with the femoral nerve at a 10 percent disability rating, effective March 3, 2014; and for erectile dysfunction at a noncompensable disability evaluation, effective April 27, 2009.  

A TDIU is provided where the combined schedular rating for service-connected disabilities is less than total, i.e., less than 100 percent.  38 C.F.R. § 4.16(a).  Here, from March 3, 2014 the Veteran has a combined 100 percent evaluation. 

The Board is cognizant that under Bradley v. Peake, VA should potentially consider whether TDIU is warranted for a particular service-connected disability even when a schedular 100-percent rating is already in effect for combined service-connected disabilities in order to determine the veteran's eligibility for special monthly compensation (SMC) under 38 U.S.C.A. § 1114(s) 22 Vet. App. 280, 294 (2008).  In the instant case, the Veteran has variously been in receipt of SMC under section 1114(k) during the pendency of his appeal for loss of use of a creative organ from April 27, 2009.  However, the Veteran has not been in receipt of SMC under section 1114(s) throughout the entire pendency of his claim.  Thus, if it is determined that he is entitled to TDIU based on a single service-connected disability, he is potentially eligible for SMC under section 1114(s) for periods other than those set forth above.  See Bradley, supra (reasoning that "a TDIU rating for posttraumatic stress disorder (PTSD) alone would entitle [the Veteran] to SMC benefits as an additional benefit not otherwise provided to persons with a 100 [percent] combined rating").  Accordingly, under Bradley, the Board finds that the AOJ should also consider whether TDIU is warranted even for the period since March 3, 2014 for any particular service-connected disability even though a schedular 100-percent combined rating is already in effect in order to determine the Veteran's eligibility for SMC under section 1114(s).  Id. 

As noted above, in February 2014, the Board remanded the issue of entitlement to a TDIU for additional development.  As part of the February 2014 remand, the Board instructed the RO to obtain a medical opinion to determine whether the Veteran is unemployable due solely to his service-connected disabilities.

Per the February 2014 remand instructions, the Veteran underwent a VA examination for his PTSD disability in April 2014.  The VA examiner determined that the Veteran's PTSD did not render the Veteran unable to secure or maintain substantially gainful employment.  However, the examiner did not address the other service-connected disabilities impact on the Veteran's employability.

Additionally, subsequent to the February 2014 remand, the Veteran also underwent numerous VA examinations for his other service-connected disabilities which were adjudicated in a January 2015 rating decision which is not currently on appeal.  

While these examinations determined that the disabilities did not impact the ordinary conditions of the Veteran's life, to include his ability work, no opinion was provided to determine whether the Veteran was unemployable due solely to his service-connected disabilities.

Accordingly, the record still does not contain an opinion discussing the cumulative effect of his service-connected disabilities on the Veteran's ability to obtain or maintain substantially gainful employment.  

As a result, the April 2014 examination and subsequent VA examination reports do not comply with the Board's February 2014 instructions.  The United States Court of Appeals for Veterans Claims has held that a remand confers on the veteran, as a matter of law, the right to compliance with the remand orders.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  

Thus, the issue of entitlement to a TDIU is once again being remanded to ensure compliance with the February 2014 remand directives in order to obtain a VA examination by a medical provider with appropriate expertise to determine the impact of the service-connected disabilities on the Veteran's employability.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  The Veteran should be requested to provide the names, addresses and approximate dates of treatment of all medical care providers, VA and non-VA, who have treated him for the disabilities on appeal.  After the Veteran has signed the appropriate releases, those records should be obtained and associated with the claims folder.  

Appropriate efforts must be made to obtain all available VA treatment records.  All attempts to procure records should be documented in the file.  If the AMC/RO cannot obtain records identified by the Veteran, a notation to that effect should be inserted in the file.  The Veteran is to be notified of unsuccessful efforts in this regard, in order to allow him the opportunity to obtain and submit those records for VA review.

2.  The Veteran should be afforded a VA examination by a medical provider with appropriate expertise to determine the impact of the service-connected disabilities on the Veteran's employability.  The claims file must be made available for review by the examiner should note such review in the report.

The examiner should determine whether it is at least as likely as not that the Veteran's service-connected disabilities are sufficiently severe, by themselves, to render him unable to secure and follow a substantially gainful occupation without regard to his nonservice-connected disabilities, or his age.  

The examiner should provide the rationale for all opinions expressed.  

3.  After the requested records reviews and opinions are completed, the reports should be reviewed to ensure complete compliance with the directives of this remand.  If the report is deficient in any manner, it should be returned to the reviewing personnel.  See Stegall v. West, 11 Vet. App. 268 (1998).

4.  Then, perform any additional development necessary, and then readjudicate the Veteran's claim.  If his claim remains denied, he should be provided with a supplemental statement of the case (SSOC).  After the Veteran has been given the applicable time to submit additional argument, the claim should be returned to the Board for further review.


The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
N. RIPPEL
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


